_____________

                                 No. 95-2749EM
                                 _____________


Donald C. Anton,                      *
                                      *
           Appellant,                 *
                                      *
     v.                               *
                                      *
                                      *
Carol Pavilack Getty, U.S.            *
Parole Commissioner; Carol            *
Muller, a Hearing Examiner for        *
the U.S. Parole Commission,           *    On Appeal from the United
North Central Region; Jeffrey         *    States District Court
S. Kostbar, Chief Analyst for         *    for the Eastern District
U.S. Parole Commission National *     of   Missouri.
Office; Jerome F. Lawrenz,            *
Chief Probation Officer, U.S.         *
Probation Office, Eastern             *
District of Missouri; Kenneth         *
S. Woddail, Senior Probation          *
Officer, U.S. Probation Office, *
Eastern District of Missouri,         *
                                      *
           Appellees.                 *

                                 ___________

                   Submitted:     January 10, 1996

                        Filed:   March 12, 1996
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN, Circuit Judge, and JONES,*
      District Judge.
                               ___________




     *The Hon. John Bailey Jones, United States District Judge for
the District of South Dakota, sitting by designation.
RICHARD S. ARNOLD, Chief Judge.


     Donald Anton filed this action against a United States Parole
Commissioner and a number of parole and probation officers, claiming that
they violated his constitutional rights by causing his parole to be
delayed.   The District Court1 granted the defendants' motion for summary
judgment and denied Anton's motion to add claims against three Bureau of
Prison employees.   We affirm.


                                    I.


     On December 15, 1989, the United States Parole Commission informed
Donald Anton, who was then serving a six-year prison term for conspiracy
to commit mail fraud, extortion, and obstruction of justice, that his
presumptive parole date was September 24, 1991.      The Parole Commission
conditioned Anton's tentative release date "upon [his] development of a
suitable release plan."


     In July of 1991, Anton suggested to Judy Holt, a probation officer,
that he would like to work for Vandalia Bus Lines upon his release.   Holt
told Mickal Laird, an employee of the Bureau of Prisons who was Anton's
case manager, that Anton's plan was unacceptable because the owner of
Vandalia Bus Lines had a criminal record.   Laird discussed Anton's release
plan with Carol Wilson Muller, a Hearing Examiner with the United States
Parole Commission, who agreed with Holt's conclusion and told Anton that
he could not work for Vandalia Bus Lines.


     On August 25, Anton submitted a release plan indicating that he would
work for Robert Baine, Esq., as a part-time paralegal and would live with
his mother in St. Louis.   Laird requested an




      1
       The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri, adopting the
recommendation of the Honorable Catherine D. Perry, then a United
States Magistrate Judge, now a United States District Judge.

                                   -2-
investigation of Anton's release plan.       Kenneth Woddail, a probation
officer, responded to Laird that Anton's plan was unacceptable because it
did not call for Anton to be housed in a Community Corrections Center
before his release.    Laird notified Muller of Woddail's conclusion and
suggested that Anton's release be delayed for 90 days so that Anton could
be placed in a Community Corrections Center.


      On September 9, Parole Commissioner Carol Pavilack Getty, acting on
the recommendation of Muller, rescheduled Anton's release date to December
23, 1991, "with placement in a Community Corrections Center up to 120
days."    Anton attempted to appeal Getty's decision, but Jeffrey Kostbar,
Chief Analyst for the Parole Commission's National Appeals Board, informed
Anton that Getty's decision was not appealable because the Commission did
not   have   the authority to release a prisoner prior to his parole-
eligibility date.2    On December 23, Anton was released on parole to the
Dismas Community Corrections Center, from which he was discharged on March
30, 1992.


      Anton filed this complaint under Bivens v. Six Unknown Named Agents,
403 U.S. 388 (1971), against Parole Commissioner Getty, Hearing Examiner
Muller, Chief Analyst Kostbar, and Probation Officers Lawrenz and Woddail.
He sought to amend his complaint by adding claims against Laird, Stan
Ahlin, and Cecil Turner, two of Laird's supervisors who worked for the
Bureau of Prisons, and Probation Officer Holt.   The District Court granted
the original defendants' motion for summary judgment and denied Anton leave
to amend his complaint.   It held that Commissioner Getty, Kostbar, Muller,
and the probation officers were absolutely immune from suit.     As for the
Bureau    of Prison employees, the Court concluded that even if these
defendants were entitled only to qualified,




      2
      Kostbar concedes that he was mistaken. At the time Kostbar
wrote to Anton, Anton was eligible for parole.

                                    -3-
rather than absolute, immunity, Anton had failed to state a claim against
them.3


                                    II.


     Generally, qualified immunity is "sufficient to protect government
officials in the exercise of their duties."   Burns v. Reed, 500 U.S. 478,
486-87 (1991).   Judges and officials who have duties that are "functionally
comparable" to those of judges are, however, entitled to absolute immunity.
Butz v. Economou, 438 U.S. 478, 513 (1978).   This immunity, which protects
the independence of judges, administrative-law judges, and officials with
similar duties, shields not only these decisionmakers, but also other
individuals who perform discretionary tasks that play an "integral part[]"
in the decisionmaking process.    Cleavinger v. Saxner, 474 U.S. 193, 200
(1985) (quoting Briscoe v. LaHue, 460 U.S. 325, 335 (1983)).


                                     A.


     We begin by applying these principles to Parole Commissioner Getty's
decision to delay Anton's parole.     In Evans v. Dillahunty, 711 F.2d 828
(8th Cir. 1983), we held that "parole officials in deciding to grant, deny,
or revoke parole, perform functions comparable to those of judges," and
are, therefore, entitled to absolute immunity.    Id. at 831.   Commissioner
Getty's decision to delay Anton's parole was based on her conclusion that
Anton had not prepared an adequate release plan and, thus, had not met the
requirements for parole.    It was no less judicial in character than are
decisions to deny parole.    Accordingly, Commissioner Getty is




         3
        Anton has submitted a motion urging us to sanction the
defendants for submitting a brief that mischaracterizes the facts.
We find the defendants' brief satisfactory and, therefore, deny
Anton's motion.

                                    -4-
entitled to absolute immunity.4


     Hearing Examiner Muller and Probation Officers Lawrenz, Holt, and
Woddail are protected by absolute immunity, as well.              Anton claims that
these defendants violated his constitutional rights by concluding that his
release plan was unacceptable and recommending that his parole be delayed.
These tasks are similar to the ones performed by probation officers when
they prepare a presentence report.                In both cases, officials evaluate
facts, draw legal conclusions, and make recommendations which play a
significant part in a decisionmaking process.               A number of our sister
circuits     have   held   that   because    presentence   reports   are   so   closely
associated with the exercise of a judicial function, probation officers who
prepare these reports are entitled to absolute immunity.               See Young v.
Selsky, 41 F.3d 47, 51 (2d Cir. 1994), cert. denied, 115 S. Ct. 1837
(1995); Turner v. Barry, 856 F.2d 1539, 1540-41 (D.C. Cir. 1988) (per
curiam); Demoran v. Witt, 781 F.2d 155, 157-58 (9th Cir. 1986); Hughes v.
Chesser, 731 F.2d 1489, 1490 (11th Cir. 1984); Spaulding v. Nielsen, 599
F.2d 728, 729 (5th Cir. 1979).       Because the conclusions and recommendations
of Muller, Holt, Lawrenz, and Woddail had a similar, close connection to
Commissioner Getty's decision to delay Anton's parole, these officers are
protected by absolute immunity.5


         4
        Anton argues that Commissioner Getty lost her absolute
immunity because she violated Anton's constitutional rights. We
disagree. Although "an official acting outside her jurisdiction
loses her immunity, . . . [a] decision about whether or not to
grant parole is at the heart of a parole board member's
jurisdiction, whether that decision is based on lawful or unlawful
considerations." Patterson v. Von Riesen, 999 F.2d 1235, 1239 (8th
Cir. 1993). The same is true of a parole commissioner's decision
to delay a release date.        Thus, even if we believed that
Commissioner Getty acted unconstitutionally (which we do not), she
would still be absolutely immune from suit.
     5
      Our decision in Ray v. Pickett, 734 F.2d 370 (8th Cir. 1984),
is not to the contrary. In Ray, we held that two federal probation
officers who were accused of filing a false parole-violation report
were entitled only to qualified immunity. We noted that the
"effect of filing [a parole-violation] report is merely to trigger
an inquiry by another officer that may or may not lead to an
administrative proceeding."     Id. at 373.      These duties were

                                            -5-
       Next, we consider whether Chief Analyst Kostbar, who determined that
Commissioner Getty's decision was not appealable because Anton's parole-
eligibility date had not yet occurred, is entitled to absolute immunity.
In Mullis v. U.S. Bankruptcy Court, Dist. of Nevada, 828 F.2d 1385 (9th
Cir.   1987),   cert.    denied,   486    U.S.   1040   (1988),   the   Ninth    Circuit
confronted a similar question.           Mullis filed suit against a bankruptcy-
court clerk who failed to accept a bankruptcy petition because the petition
was not written in the correct form.             The court held that the clerk was
entitled to absolute immunity because his refusal to accept the petition
was "an integral part of the judicial process."             Id. at 1390.        See also
Oliva v. Heller, 839 F.2d 37, 39 (2d Cir. 1988) ("Courts have granted
absolute immunity to court clerks where they were performing discretionary
acts of a judicial nature.").       The same reasoning applies to Kostbar, who
performed a discretionary task           which played an "integral part" in the
National   Appeals   Board's    decisionmaking       process.     Indeed,   Kostbar's
conclusion that Anton's appeal was not ripe is the sort of decision that
judges often make.      Kostbar is, therefore, entitled to absolute immunity.




analogous to those "of a police officer in deciding whether there
is probable cause for an arrest. . .," id. at 374, and were,
therefore, too far removed from the decision to revoke Ray's parole
to merit absolute immunity.

     In contrast, the duties of Holt, Muller, Lawrenz, and Woddail
were closely connected to Parole Commissioner Getty's decision to
delay Anton's parole. They did not merely take actions that might
have precipitated an inquiry which could have led to a decision by
Commissioner Getty. Instead, these defendants made recommendations
that were an important part of an ongoing evaluation of whether
Anton had met the requirements for parole.

                                          -6-
                                                  B.


       Finally, we turn to Anton's claims against Case Manager Mickal Laird,
and Stan Ahlin and Cecil Turner, two of Laird's supervisors.                       Anton asserts
that Laird, acting under the direction of Ahlin and Turner, violated the
Constitution by suggesting to Parole Officer Muller that Anton's parole be
delayed.     Although we do not believe that Laird, Ahlin, and Turner are
entitled to absolute immunity, we agree with the District Court that Anton
has failed to state a claim against them.


       After Probation Officer Woddail decided that Anton would have to be
housed in a Community Corrections Center, Laird told Muller that it would
take   90   days   to   place    Anton       in    one   of    these   facilities.        Laird's
recommendation that Anton's parole be delayed was based on this time
estimate, not on an assessment of Anton's release plan.                             This purely
logistical    calculation        is    not    comparable        to     a   judicial     decision.
Therefore,    Laird     and   his     supervisors        are    not    protected   by    absolute
immunity.     See Forrester v. White, 484 U.S. 219, 228 (1988) (absolute
immunity does not protect officials when they make "administrative," rather
than "judicial," decisions).


       The proposed complaint, however, failed to state a claim against
these three defendants.         In requesting that Anton's parole be delayed so
that Anton could be placed in a Community Corrections Center, Laird, Ahlin,
and Turner did not violate any constitutional rights.                       Their actions were
a lawful and quite reasonable response to Anton's failure to submit an
adequate release plan.          See Bermudez v. Duenas, 936 F.2d 1064, 1066 (9th
Cir. 1991) (per curiam) (dismissing a § 1983 claim brought against a
parole-board member who delayed the plaintiff's parole hearing because his
parole application "did not contain sufficient information about his
proposed home placement").




                                                  -7-
                            III.


For these reasons, the judgment of the District Court is affirmed.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -8-